1

2

3

4

5

6

7

8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10

11    ERNEST L. BONNER, JR., M.D.,                          No. 2:19-cv-00674-MCE-EFB
12                         Plaintiff,
13            v.                                            MEMORANDUM AND ORDER
14    RITE AID CORPORATION, and DOES
      1 through 50,
15
                           Defendants.
16

17           Through the present action, Plaintiff Ernest L. Bonner, Jr., M.D. (“Plaintiff”) alleges

18   seven causes of action (“COA”) against Defendant Rite Aid Corporation (“Defendant”)

19   arising from Defendant’s refusal to fill prescriptions written by Plaintiff and from alleged

20   defamatory comments made by Defendant’s employees to Plaintiff’s patients. Presently

21   before the Court is Defendant’s Motion to Dismiss Plaintiff’s First Amended Complaint

22   (“FAC”). ECF No. 11. Specifically, Defendant moves to dismiss Plaintiff’s fifth, sixth,

23   and seventh claims for relief for failure to state a claim upon which relief may be granted

24   pursuant to Federal Rule of Civil Procedure 12(b)(6).1 Additionally, pursuant to both

25   Rules 12(b)(6) and 12(f), Defendant moves to strike the portion of Plaintiff’s prayer for

26   relief seeking restitution and punitive damages. ECF Nos. 11, 12. For the reasons set

27
             1 All further references to “Rule” or “Rules” are to the Federal Rules of Civil Procedure unless
28   otherwise noted.
                                                            1
1    forth below, Defendant’s Motion to Dismiss is GRANTED and Defendant’s Motion to

2    Strike is DENIED as moot.2

3

4                                                  BACKGROUND3
5

6            Beginning in March 2018, Plaintiff began hearing from his patients that

7    Defendant’s employees were making odd and defamatory comments when they tried to

8    fill their prescriptions at Defendant’s pharmacies and that the pharmacists were refusing

9    to fill their prescriptions. For example, one patient said a pharmacist told him that

10   Defendant would no longer fill Plaintiff’s prescriptions and that Plaintiff is being

11   investigated for writing too many prescriptions. About two months later, another patient

12   told Plaintiff that one of Defendant’s employees said Defendant would not fill

13   prescriptions written by Plaintiff because Plaintiff “doesn’t know how to write

14   prescriptions” and that “he should not be practicing medicine.”

15           In March 2019, one of Defendant’s pharmacists refused to fill the prescription of

16   one of Plaintiff’s patients. Plaintiff spoke to the pharmacist and patient on a three-way

17   call, and Plaintiff was informed that Defendant would not fill the patient’s prescription

18   because Plaintiff decreased patient’s opiate medication. When the patient tried to fill his

19   prescription at another pharmacy operated by Defendant, the pharmacist there refused

20   to fill the same prescription.
21           On April 1, 2019, Defendant sent a letter to Plaintiff stating that Plaintiff wrote too

22   many pain prescriptions and that some of his patients were “redflags” because they were

23   self-paying. Due to these concerns and dangers of drug abuse, Defendant would no

24   ///

25   ///

26
             2 Because oral argument will not be of material assistance, the Court ordered this matter
27   submitted on the briefs. E.D. Cal. Local Rule 230(g).

28           3   The following recitation of facts is taken from Plaintiff’s FAC. ECF No. 9.
                                                              2
1    longer fill pain prescriptions written by Plaintiff as of April 15, 2019.4 In addition to no

2    longer filling prescriptions, Plaintiff alleges that Defendant began a “smear campaign”

3    against him.

4            On April 22, 2019, Plaintiff filed his original complaint. ECF No. 1. On June 20,

5    2019, Plaintiff filed his FAC, alleging seven causes of action against Defendant:

6    (1) Unfair Competition (“UCL”); (2) Intentional Interference with Prospective Economic

7    Advantage; (3) Negligent Interference with Prospective Economic Advantage;

8    (4) Defamation; (5) Intentional Infliction of Emotional Distress (“IIED”); (6) violation of

9    42 U.S.C. § 1981 (“§ 1981”); and (7) violation of Title VII.

10

11                                                STANDARD
12

13           On a motion to dismiss for failure to state a claim under Federal Rule of Civil

14   Procedure 12(b)(6), all allegations of material fact must be accepted as true and

15   construed in the light most favorable to the nonmoving party. Cahill v. Liberty Mut. Ins.

16   Co., 80 F.3d 336, 337-38 (9th Cir. 1996). Rule 8(a)(2) “requires only ‘a short and plain

17   statement of the claim showing that the pleader is entitled to relief’ in order to ‘give the

18   defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell

19   Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41,

20   47 (1957)). A complaint attacked by a Rule 12(b)(6) motion to dismiss does not require
21   detailed factual allegations. However, “a plaintiff's obligation to provide the grounds of

22   his entitlement to relief requires more than labels and conclusions, and a formulaic

23   recitation of the elements of a cause of action will not do.” Id. (internal citations and

24   quotations omitted). A court is not required to accept as true a “legal conclusion

25   couched as a factual allegation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

26
             4 Defendant states that the letter stressed Defendant’s concern about controlled substance
27   prescription abuse and that Defendant and its pharmacists “have a responsibility to take appropriate steps
     to reduce the potential that drugs they dispense are not diverted or abused.” Def.’s Mot. Dismiss, ECF
28   No. 11, at 4.
                                                          3
1    Twombly, 550 U.S. at 555). “Factual allegations must be enough to raise a right to relief

2    above the speculative level.” Twombly, 550 U.S. at 555 (citing 5 Charles Alan Wright &

3    Arthur R. Miller, Federal Practice and Procedure § 1216 (3d ed. 2004) (stating that the

4    pleading must contain something more than “a statement of facts that merely creates a

5    suspicion [of] a legally cognizable right of action”)).

6           Furthermore, “Rule 8(a)(2) . . . requires a showing, rather than a blanket

7    assertion, of entitlement to relief.” Twombly, 550 U.S. at 555 n.3 (internal citations and

8    quotations omitted). Thus, “[w]ithout some factual allegation in the complaint, it is hard

9    to see how a claimant could satisfy the requirements of providing not only ‘fair notice’ of

10   the nature of the claim, but also ‘grounds' on which the claim rests.” Id. (citing Wright &

11   Miller, supra, at 94, 95). A pleading must contain “only enough facts to state a claim to

12   relief that is plausible on its face.” Id. at 570. If the “plaintiffs . . . have not nudged their

13   claims across the line from conceivable to plausible, their complaint must be dismissed.”

14   Id. However, “[a] well-pleaded complaint may proceed even if it strikes a savvy judge

15   that actual proof of those facts is improbable, and ‘that a recovery is very remote and

16   unlikely.’” Id. at 556 (quoting Scheuer v. Rhodes, 416 U.S. 232, 236 (1974)).

17          A court granting a motion to dismiss a complaint must then decide whether to

18   grant leave to amend. Leave to amend should be “freely given” where there is no

19   “undue delay, bad faith or dilatory motive on the part of the movant, . . . undue prejudice

20   to the opposing party by virtue of allowance of the amendment, [or] futility of the
21   amendment . . . .” Foman v. Davis, 371 U.S. 178, 182 (1962); Eminence Capital, LLC v.

22   Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003) (listing the Foman factors as those to

23   be considered when deciding whether to grant leave to amend). Not all of these factors

24   merit equal weight. Rather, “the consideration of prejudice to the opposing party . . .

25   carries the greatest weight.” Id. (citing DCD Programs, Ltd. v. Leighton, 833 F.2d 183,

26   185 (9th Cir. 1987)). Dismissal without leave to amend is proper only if it is clear that
27   “the complaint could not be saved by any amendment.” Intri-Plex Techs. v. Crest Group,

28   Inc., 499 F.3d 1048, 1056 (9th Cir. 2007) (citing In re Daou Sys., Inc., 411 F.3d 1006,
                                                      4
1    1013 (9th Cir. 2005); Ascon Props., Inc. v. Mobil Oil Co., 866 F.2d 1149, 1160 (9th Cir.

2    1989) (“Leave need not be granted where the amendment of the complaint . . .

3    constitutes an exercise in futility . . . .”)).

4

5                                                  ANALYSIS
6

7            Defendant moves to dismiss the following claims from the FAC: (1) Fifth, Sixth,

8    and Seventh COAs; (2) claims for restitution as alleged in the First COA; and (3) claims

9    for punitive damages as alleged in the Fourth, Fifth, and Sixth COAs.5

10           A.      Defendant’s Motion to Dismiss Plaintiff’s Fifth COA for IIED is
                     Granted With Leave to Amend
11

12           To prevail on a claim for IIED, Plaintiff must show: (1) extreme and outrageous

13   conduct by the Defendant with the intention of causing, or reckless disregard of the

14   probability of causing, emotional distress; (2) resulting severe or extreme emotional

15   distress by the Plaintiff; and (3) actual and proximate causation of the emotional distress

16   by the Defendant’s outrageous conduct. Cochran v. Cochran, 65 Cal. App. 4th 488, 494

17   (1998). “The alleged outrageous conduct ‘must be so extreme as to exceed all

18   bounds . . . usually tolerated in a civilized community.’” Id. In addition, the requisite

19   severe emotional distress must be such that “no reasonable [person] in civilized society

20   should be expected to endure it.” Potter v. Firestone Tire & Rubber Co., 6 Cal. 4th 965,
21   1004 (1993). Plaintiff fails to allege any emotional distress or intentional conduct

22   causing that distress. Therefore, Plaintiff’s Fifth COA is DISMISSED with leave to

23   amend.

24   ///

25           5 Defendant also moves to strike Plaintiff’s request for restitution and punitive damages under
     Rule 12(f). Mot. Strike, ECF No. 12. Rule 12(f), however, is the improper vehicle by which to attack
26   damages allegations. Whittlestone, Inc. v. Handi-Craft Co., 618 F.3d 970, 974-75 (9th Cir. 2010). Such
     attacks should instead be made pursuant to Rule 12(b)(6), especially when, as here, the sufficiency of the
27   pleading is at issue. Id. Accordingly, Defendant’s Motion to Strike, ECF No. 12, is DENIED as moot and
     the Court will analyze Defendant’s motion to dismiss portions of Plaintiff’s prayer for relief under
28   Rule 12(b)(6).
                                                          5
1           B.     Defendant’s Motion to Dismiss Plaintiff’s Sixth COA under § 1981 is
                   Granted With Leave to Amend
2

3           Defendant argues that Plaintiff’s Sixth COA fails because Plaintiff is not an

4    employee of Defendant and the FAC does not involve the making and enforcement of

5    contracts. Section 1981 provides “a federal remedy against discrimination in private

6    employment on the basis of race.” Johnson v. Railway Exp. Agency, Inc., 412 U.S. 454,

7    459-60 (1975). It further provides, in pertinent part, that all persons shall have the same

8    right “to make and enforce contracts, to sue, be parties, give evidence, and to the full

9    and equal benefit of all laws and proceedings for the security of persons and property as

10   is enjoyed by white citizens.” 42 U.S.C. § 1981. Section 1981 is not, however, “a

11   general proscription of racial discrimination . . . it expressly prohibits discrimination only

12   in the making and enforcement of contracts.” Peterson v. State of Cal. Dep’t of Corr.

13   and Rehab., 451 F. Supp. 2d 1092, 1101 (E.D. Cal. 2006), quoting Patterson v. McLean

14   Credit Union, 491 U.S. 164, 176 (1989).

15          Here, Plaintiff alleges that Defendant’s conduct “denied employment opportunities

16   providing substantial compensation and benefits” and “deprived [Plaintiff] an African

17   American Doctor of the same rights as are enjoyed by white citizens to the creation,

18   performance, enjoyment, and all benefits and privileges.” FAC, ECF No. 9, at 17-18.

19   First, Plaintiff fails to allege any discriminatory conduct or intent. To support his claim

20   Plaintiff merely states that because of his race, Defendant refused to fill prescriptions

21   written by him. Such conclusory assertions are insufficient to show that Plaintiff’s race

22   motivated Defendant’s decision, especially when it is undisputed that Defendant sent

23   Plaintiff a letter stating concern for prescription drug abuse as the reason behind the

24   refusal.

25          Second, Plaintiff argues that Defendant’s conduct affects Plaintiff’s existing and

26   future contractual relationships with patients. To establish a prima facie case of racial

27   discrimination in non-employment contracts, a plaintiff must show: “(1) [he] is a member

28   of a protected class, (2) [he] attempted to contract for certain services, and (3) [he] was
                                                     6
1    denied the right to contract for such services.” Lindsey v. SLT Los Angeles, LLC,

2    447 F.3d 1138, 1145 (9th Cir. 2006). Plaintiff does not assert any contractual

3    relationship between him and Defendant and instead alleges that Defendant’s conduct

4    interfered with his contractual relationships with third parties. These contract arguments,

5    however, were first addressed in Plaintiff’s Opposition and thus the Court cannot

6    consider these arguments at this time.6 Therefore, Plaintiff’s Sixth COA is DISMISSED

7    with leave to amend.

8            C.       Defendant’s Motion to Dismiss Plaintiff’s Seventh COA under Title VII
                      is Granted Without Leave to Amend
9

10           Next, Defendant seeks dismissal of Plaintiff’s Title VII claim because Plaintiff is

11   not an employee. The protections of Title VII apply only to employees. Murray v.

12   Principal Fin. Grp., Inc., 613 F.3d 943, 944 (9th Cir. 2010). Plaintiff fails to address this

13   contention in his Opposition. See ECF No. 18; Tatum v. Schwartz, No. Civ. S-06-01440

14   DFL EFB, 2007 WL 419463, at *3 (E.D. Cal. Feb. 5, 2007) (holding that the plaintiff

15   “tacitly concede[d]” that her claim should be dismissed by failing to address defendants’

16   argument in her opposition, and granting defendants’ motion to dismiss with respect to

17   that claim). Plaintiff is an independent physician and has never worked for Defendant.

18   See generally FAC, ECF No. 9. Because Plaintiff is not an employee and fails to

19   address this in his Opposition, Plaintiff’s Seventh COA is DISMISSED without leave to

20   amend.
21           D.       Defendant’s Motion to Dismiss Plaintiff’s Request for Restitution
                      under the First COA is Granted With Leave to Amend
22

23           Defendant also seeks dismissal of Plaintiff’s request for restitution under the First

24   COA because Plaintiff failed to allege how Defendant was unjustly enriched at Plaintiff’s

25   expense. “Restitution under the UCL is limited to restoration of any interest in money or

26   property, real or personal, which may have been acquired by means of such unfair
27
             6 Plaintiff also alleges for the first time in his Opposition that his chronic pain patients sign a written
28   contractual agreement if they are treated with opioid medication. Pl.’s Opp., ECF No. 18, at 8.
                                                               7
1    competition.” Stars & Bars, LLC v. Travelers Cas. Ins. Co. of Am., No. SACV-16-01397-

2    CJC(SSx), 2016 WL 9414093, at *2 (C.D. Cal. 2016) (internal quotation marks omitted).

3    The FAC fails to allege facts indicating that any money was paid to Defendant that

4    should be restored to Plaintiff. Therefore, Plaintiff’s request for restitution under the First

5    COA is DISMISSED with leave to amend.

6            E.       Defendant’s Motion to Dismiss Plaintiff’s Request for Punitive
                      Damages under the Sixth COA is Granted With Leave to Amend7
7

8            Punitive damages are available in an action brought under § 1981. See Johnson,

9    421 U.S. at 460. Punitive damages are available “when the defendant’s conduct is

10   shown to be motivated by evil motive or intent, or when it involves reckless or callous

11   indifference to the federally protected rights of others.” Smith v. Wade, 461 U.S. 30, 56

12   (1971) (applying to 42 U.S.C. § 1983 claim); see Woods v. Graphic Commc’ns., 925

13   F.2d 1195, 1206 (9th Cir. 1991) (applying Smith to punitive damages under § 1981).

14   Here, Plaintiff fails to include any factual assertions supporting a conclusion that

15   Defendant acted with evil motive. Plaintiff’s conclusory statement that Defendant “acted

16   with malice or reckless indifference” is insufficient to justify an award of punitive

17   damages. Therefore, Plaintiff’s request for punitive damages under the Sixth COA is

18   DISMISSED with leave to amend.

19

20                                                  CONCLUSION
21

22           For the reasons stated above, Defendant’s Motion to Dismiss Plaintiff’s Fifth COA,

23   Sixth COA, and requests for restitution and punitive damages, ECF No. 11, is

24   GRANTED with leave to amend but GRANTED without leave to amend as to Plaintiff’s

25           7  Plaintiff further requests punitive damages for his Fourth and Fifth COAs, both of which fall under
     state law. Defendant argues that Plaintiff failed to comply with California Code of Civil Procedure
26   § 425.13, which states a plaintiff cannot seek punitive damages from a healthcare provider on a claim for
     professional negligence without leave of court. There is a great jurisdictional split on whether this statute
27   applies in federal court, but both parties fail to address this issue. Additionally, Plaintiff fails to allege any
     malice, oppression, or fraud. Therefore, the Court DISMISSES this request with leave to amend,
28   specifically to address the applicability of this statute in federal court.
                                                              8
1    Seventh COA. Defendant’s Motion to Strike, ECF No. 12, is also DENIED as moot. Not

2    later than twenty (20) days following the date of this Memorandum and Order is

3    electronically filed, Plaintiff may (but is not required to) file an amended complaint. If no

4    amended complaint is filed within said twenty (20)-day period, without further notice to

5    the parties, the causes of action dismissed by virtue of this Memorandum and Order will

6    be deemed dismissed with prejudice.

7           IT IS SO ORDERED.

8    Dated: February 18, 2020

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    9
